This is an original action in mandamus, heard on demurrer to the petition.
The demurrer admits the truth of the following allegations: That the relator is and was on the 17th day of February, 1940, "a duly registered and qualified elector from precinct J of the 22nd ward and in all other respects qualified to be a candidate for said office"; that on the 4th day of March, 1940, he filed with the board of elections his declaration of candidacy for the position of member of the Democratic Hamilton *Page 159 
County Central Committee from said ward to be voted on at the primary to be held May 14, 1940; that attached to this declaration was a nominating petition containing the names of five duly qualified Democratic electors from that ward, which petition was also in all other respects in conformity to law; and that the respondents arbitrarily rejected this declaration of candidacy and refused to place the name of relator on the ballot for the primary to be held on May 14, 1940. The petition alleges abuse of discretion, etc., and prays for a writ to compel respondents to cause relator's name to be printed on the official ballot.
The majority of the court is of opinion that a cause of action is pleaded and that the demurrer should be overruled.
Demurrer overruled.
HAMILTON, P.J., MATTHEWS and ROSS, JJ., concur.
ON THE MERITS.